     Case 3:18-cv-02280-DMS-AHG Document 216 Filed 12/28/20 PageID.3062 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     PRUCO LIFE INSURANCE                                Case No.: 3:18-cv-02280-DMS-AHG
       COMPANY,
12                                                         ORDER REGARDING MOTION OF
                                          Plaintiff,       JOHN WALSH FOR ORDER TO
13
       v.                                                  SHOW CAUSE
14
       CALIFORNIA ENERGY                                   [ECF No. 215]
15
       DEVELOPMENT INC., et al.,
16                                    Defendants.
17
18
19           John Walsh filed a “Motion for Order to Show Cause why Life Advance, Craig Stack
20     and Russell De Phillips Should Not be Held in Contempt; or Alternatively an Injunction to
21     Prevent Further Harassment” without first obtaining a hearing date from the Court. ECF
22     No. 215. Because resolution of this motion depends in part on the Court's ruling on the
23     pending motion to enforce the settlement agreement, the Court finds it appropriate to defer
24     setting a briefing schedule or otherwise addressing this motion until the Court issues its
25     report and recommendation on the motion to enforce the settlement agreement.
26           IT IS SO ORDERED.
27     Dated: December 28, 2020
28

                                                       1
                                                                              3:18-cv-02280-DMS-AHG
